          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                   PLAINTIFFS

                       No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLF/NORTH
PULASKI SCHOOL DISTRICT, et al.                      DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE ST ALLIN GS, TIFFANY ELLIS,
and LINDA MORGAN                                    INTERVENORS


                              ORDER
     The Court recently received the attached email and letters. I've
redacted the authors' contact information in the copies filed on the
public docket. I'm also attaching my responses. If any party believes
the Court should take any further step, please file a notice by
31 December 2019.
     So Ordered.

                                  ~~fl-.
                               D.P. Marshall J7
                               United States District Judge

                                  i i ~ ¼ ~J?
